Citation Nr: 0327612	
Decision Date: 10/15/03    Archive Date: 10/28/03	

DOCKET NO.  98-08 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bronchitis. 

2.  Determination of initial rating to be assigned for right 
shoulder (dominant) impingement syndrome. 

3.  Determination of initial rating to be assigned for left 
shoulder (nondominant) impingement syndrome. 

4.  Determination of initial rating to be assigned for 
migraine headaches. 

5.  Determination of initial rating to be assigned for 
patellofemoral syndrome of the right knee. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from September 1982 
to July 1996.

This matter arises from various rating decisions rendered 
since September 1997 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  Following 
compliance with the procedural requirements set forth in 38 
U.S.C.A. § 7105 (West 2002), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.

In December 2002, the Board remanded the case to the RO for 
compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096.  That was accomplished, and the case was returned to 
the Board on August 15, 2003, for further appellate 
consideration.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained. 

2.  Chronic bronchitis is not presently demonstrated.

3.  Symptomatology associated with the veteran's service-
connected right shoulder disability includes limitation of 
motion between the side and shoulder level.  

4.  Symptomatology associated with the veteran's service-
connected left shoulder disability includes limitation of 
motion between the side and shoulder level.  

5.  Service-connected headaches occur frequently but are not 
prostrating in nature.  

6.  Symptomatology associated with right patellofemoral 
syndrome includes subjective complaints of pain, fatigue, and 
locking in the right knee joint.  However, the right knee 
joint has full range of motion, and is free of swelling, 
deformity, and instability.  


CONCLUSIONS OF LAW

1.  Service connection for chronic bronchitis is denied.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.  An initial rating of 30 percent for right shoulder 
(dominant) impingement syndrome, but not more, is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes (DC) 5024, 5201 (2002).  

3.  An initial rating in excess of 20 percent for left 
shoulder (nondominant) impingement syndrome is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, DC 5024, 5201 (2002).  

4.  An initial rating in excess of 10 percent for migraine 
headaches is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.124a, DC 8100 (2002).  

5.  An initial compensable evaluation for patellofemoral 
syndrome of the right knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, DC 5257 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Preliminary  Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), also appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran and his 
representative of evidence and information necessary to 
substantiate his 


claim, and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was issued a statement of the case, as well as 
supplemental statements of the case, that informed him of the 
evidence used in conjunction with his claims, the pertinent 
laws and regulations, the adjudicative action taken, and the 
reasons and bases for the decision.  Additionally, pursuant 
to the Board's December 2002 remand, the veteran was informed 
by the RO in June 2003 of the impact of the VCAA on his 
appeal.  More specifically, he was informed of VA's duty to 
notify him of the evidence needed to substantiate his claims, 
and was notified of VA's duty to assist him in obtaining 
evidence necessary to substantiate his claims.  He was given 
specific information regarding the division of 
responsibilities between VA and the claimant in obtaining 
evidence in support of his claims.  He also was given an 
opportunity to respond.  Finally, he was given an opportunity 
to testify before a member of the RO staff in January 1999.  
Thus, he was provided adequate notice as to the evidence 
needed to substantiate his claims, as well as an opportunity 
to submit such evidence, while also being informed of VA's 
duty to assist him in obtaining such evidence.  The record 
indicates that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  
Finally, in view of the relatively narrow questions of law 
and fact on which this matter turns, the Board concludes that 
there is no reasonable possibility that any further 
development could substantiate the claims.  

II.  Service Connection for Chronic Bronchitis

The veteran contends that he developed chronic bronchitis 
during military service.  He refers to various upper 
respiratory infections that he experienced during military 
service in support thereof.

Service connection may be granted for disability or death 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  See 38 U.S.C.A. §§ 1110, 1131.  
Service connection also may be granted for a disability that 
is shown to be chronic during military service; subsequent 
manifestations of the same chronic disease at any later date, 
however remote, shall be service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. 
§ 3.303(b).  It is within this context that the veteran's 
contentions must be addressed.

Service medical records indicate that the veteran was treated 
for bronchitis in March 1983.  During September 1983, he 
complained that his bronchitis still had not resolved.  Viral 
syndrome was diagnosed.  He was again seen in September 1984 
complaining of a productive cough and some nausea.  His 
bronchi were found to be slightly congested; viral upper 
respiratory infection was diagnosed.  By September 24, 1984, 
the veteran was feeling better although he was still 
coughing.  His lungs were clear at that time.  Improving 
bronchitis was diagnosed.  In November 1988, he again 
complained of a productive cough with some nausea and 
occasional emesis.  The veteran's lungs were clear, and viral 
syndrome/bronchitis was diagnosed.  A chest X-ray taken 
during August 1993 was within normal limits.  

During a VA physical examination conducted in March 1997, the 
veteran's breath sounds were fairly audible, and no rales 
were noted.  The veteran did not indicate any shortness of 
breath, and no limitations upon the veteran's physical 
activity were demonstrated.  Chest X-rays taken were within 
normal limits.  Pulmonary function testing indicated that all 
vital capacity maneuvers were performed adequately.  
Spirometry was normal.  The examiner indicated that no 
evidence of bronchitis was found during the examination.  No 
further clinical evidence of the presence of bronchitis 
subsequent to military service has been presented.

Although the veteran experienced bronchitis during military 
service, the evidence does not indicate that this resulted in 
chronic disability.  Post service clinical evidence does not 
reflect the presence of the disability claimed.  Absent 
current 


clinical findings of a "disability" as contemplated by law, 
service connection is not warranted for chronic bronchitis.  
See 38 U.S.C.A. §§ 1110, 1131.  

II.  Increased Ratings for Right and Left Shoulder 
Impingement
Syndrome

The veteran contends that his service-connected bilateral 
shoulder disability is more severe than currently evaluated.  

In this regard, disability evaluations are based upon a 
comparison of clinical findings with the applicable schedular 
criteria.  See 38 U.S.C.A. § 1155.  Moreover, when evaluating 
a given disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West, 
12 Vet. App. 119 (1999) (concerning the application of 
"staged" ratings in certain cases in which a claim for a 
higher evaluation stems from an initial grant of service 
connection for the disability at issue).  Finally, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  As the veteran appealed 
the initial rating assigned for his right and left shoulder 
disabilities, a determination must be made as to whether a 
higher disability evaluation is warranted for any period 
since service connection was first granted on July 2, 1996.  
Parenthetically, each shoulder currently is evaluated as 20 
percent disabling.  

In evaluating the veteran's right and left shoulder 
impingement syndrome, the provisions of 38 C.F.R. § 4.71a, DC 
5024 regarding tenosynovitis are applicable.  See 38 C.F.R. 
§ 4.20 (2002) (when an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 


analogous).  The provisions of 38 C.F.R. § 4.71a, DC 5024 
dictate that the disabilities at issue be rated based upon 
limitation of motion of the affected parts.  As such, the 
provisions of 38 C.F.R. § 4.71a, DC 5201 regarding limitation 
of motion of the arm are for application.  This provides that 
limitation of motion of either the major or minor arm shall 
be evaluated as 20 percent disabling if such limitation of 
motion is at the shoulder level.  To warrant a higher 
disability evaluation of 30 percent for the major upper 
extremity, limitation of motion of the arm must be to midway 
between the side and shoulder level; such limitation of 
motion, parenthetically, of the minor extremity still would 
warrant no more than a 20 percent disability evaluation.  To 
warrant a 40 percent disability evaluation for the major 
upper extremity or a 30 percent disability evaluation for the 
minor upper extremity, limitation of motion of the arm must 
be to 25 degrees from the side.  

The veteran's service medical records indicate that he had 
experienced right shoulder pain since mid 1991.  Left 
shoulder pain began approximately one year later.  During a 
magnetic resonance imaging of both shoulders conducted in 
August 1991, minimal acromioclavicular joint arthritis, more 
prominent on the right, was noted.  

During a VA physical examination conducted in March 1997, 
pain, tenderness, and soreness over the subdeltoid bursa and 
biceps tendons of both shoulders was noted.  The veteran had 
full range of motion of the shoulders with pain at the 
extremes of motion.  Also noted was tenderness over the 
acromioclavicular joints.  The veteran had excellent strength 
in the rotator cuff muscles.  Tendinitis and bilateral 
shoulder impingement syndrome was diagnosed.

The veteran more recently was afforded a VA physical 
examination of the shoulders in April 2001.  At that time, 
the right shoulder reflected generalized pain, soreness and 
tenderness.  The veteran was able to abduct and flex the 
right shoulder to 75 degrees, internally rotate the shoulder 
to 60 degrees, and externally rotate to 90 degrees.  Motion 
was limited by pain, soreness, and tenderness.  The left 


shoulder also reflected generalized pain, soreness, and 
tenderness.  The veteran could flex and abduct the left 
shoulder to 75 degrees, externally rotate to 90 degrees, and 
internally rotate to 60 degrees.  Again, bilateral 
impingement syndrome was diagnosed.  

The foregoing indicates that range of motion of both of the 
veteran's arms tends to be limited to less than shoulder 
level.  However, neither shoulder has limitation of motion to 
25 degrees from the side.  Thus, the disability evaluation 
applicable to limitation of motion of the arms to midway 
between the side and shoulder level is applicable in both 
instances.  As such, a 30 percent disability evaluation, but 
no more, is warranted for the veteran's right shoulder 
disorder because this is his dominant extremity.  However, an 
increased evaluation is not warranted for his left shoulder 
because this is his minor upper extremity.  

Parenthetically, the Board notes that none of the other 
provisions of 38 C.F.R. § 4.71a either are for application or 
would warrant evaluations in excess of those noted.  

As a final matter, it should be noted that additional 
separate compensable evaluations for the arthritis diagnosed 
in the veteran's acromioclavicular joints are not warranted 
because the provisions of 38 C.F.R. § 4.71a, DC 5024, 5201 
are based upon limitation of motion.  See 38 C.F.R. § 4.71a, 
DC 5003, 5010 (2002).  

IV.  Increased Rating for Migraine Headaches

The veteran contends that his migraine headaches are more 
severe than currently evaluated.  In this regard, the 
provisions of 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7 are 
for application.  So, too, are the tenets of Schafrath, 1 
Vet. App. at 592, Francisco, 7 Vet. App. at 58, and 
Fenderson, 12 Vet. App. at 119.  

In evaluating the veteran's migraine headaches, the 
provisions of 38 C.F.R. § 4.124(a), DC 8100 are for 
application.  These indicate that characteristic 


prostrating attacks averaging one in two months over the last 
several months shall be evaluated as 10 percent disabling.  
To warrant a 30 percent disability evaluation, characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months must be present.  To warrant a 
50 percent disability rating, very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability must be present.  

Service medical records indicate that the veteran was struck 
in the left temple in November 1983.  He then experienced 
dizziness and fading visual fields.  He indicated that he had 
experienced headaches for years, but that they became worse 
following this incident.  He also indicated that he had been 
getting queasy during these attacks.  The veteran then was 
involved in a motor vehicle accident in November 1992.  He 
reported being unconscious for several minutes.  Following 
the accident, he indicated that his headaches changed in 
character.  They lasted from a few minutes to several hours 
in duration.  

During a VA physical examination conducted in March 1997, 
visual migraine headaches were diagnosed.  He referred to the 
1992 motor vehicle accident, and indicated that he had only 
one migraine headache approximately two months following that 
accident associated with nausea and vomiting.  He stated that 
it was the most severe headache that he had experienced, and 
that it was more severe than more current headaches.  He also 
stated that he could function with the headaches that he was 
then experiencing despite having a little fogginess in his 
visual fields.  

The veteran again underwent a VA neurological examination in 
October 1998.  He indicated that he has minor headaches 
daily, and severe headaches once or twice a week.  He stated 
that the milder headaches lasted from 1 to 2 hours and that 
the severe headaches lasted for approximately three hours.  
Regardless of the severity of the headache, the veteran 
indicated that he tends to become irritable.  He also stated 
that he had not missed any time from work because of the 
headaches.  Post traumatic migraine headaches with milder 
vascular headaches were diagnosed.  

The veteran most recently underwent a VA neurological 
examination in April 2001.  He indicated that his headaches 
had continued to persist.  They occur approximately every 
other day.  These headaches are usually in the right 
frontotemporal region.  However, approximately once a week he 
gets more severe occipital headaches that last 1 to 1 1/2 
hours.  He indicated that he is able to continue his work as 
a carpenter during these headaches, but that he may become 
irritable until they pass.  The occipital headaches last 
approximately two hours, but are shorter if he lies down.  He 
takes no medication for his headaches.  Migraine headaches 
and tension headaches were diagnosed.

The foregoing indicates that an evaluation in excess of the 
10 percent currently assigned is not warranted.  Although the 
veteran has headaches on a regular basis, whether migraine or 
vascular, they are not prostrating in nature.  Although the 
veteran has indicated that they tend to improve when he lies 
down, he also stated that it is not necessary that he do so.  
Absent evidence of characteristic prostrating headaches 
occurring on an average of once a month over the last several 
months, the 10 percent disability rating currently assigned 
adequately contemplates symptomatology associated with this 
disability.  In effect, symptomatology does not more nearly 
approximate that required for a higher disability rating.  
See 38 C.F.R. § 4.7.  Accordingly, there is no reasonable 
basis upon which to predicate a grant of the benefit sought.  

V.  Increased (Compensable) Evaluation for Right 
Patellofemoral 
Syndrome

The veteran contends that his right knee disability is more 
severe than currently evaluated.  At his personal hearing, he 
indicated that he experiences pain and locking during certain 
knee motions.  

Again, the provisions of 38 U.S.C.A. § 1155; 38 C.F.R. § 4.7 
are for application.  Also for application are the tenets of 
Schafrath, 1 Vet. App. at 592, Francisco, 7 Vet. App. at 58, 
and Fenderson, 12 Vet. App. at 119.  

The veteran's patellofemoral syndrome has been evaluated 
pursuant to the provisions of 38 C.F.R. § 4.71a, DC 5257.  
Therein, recurrent subluxation or lateral instability of the 
knee joints resulting in "slight" impairment shall be 
evaluated as 10 percent disabling.  "Moderate" impairment 
shall be evaluated as 20 percent disabling, and "severe" 
impairment shall be evaluated as 30 percent disabling.  
However, in every instance where the schedule does  not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31 (2002).

Service medical records indicate that the veteran developed 
aching in the right knee in late 1988 following trauma to 
that joint.  Examination of the right knee tended to be 
within normal limits.  The veteran denied any swelling, 
giving way, or catching in the right knee joint.  
Patellofemoral syndrome was diagnosed.  

The veteran underwent a VA physical examination in March 
1997.  Slight anterior knee tenderness was noted along with 
some slight crepitation with motion.  However, range of 
motion of the right knee joint was full and unrestricted.  In 
addition, that joint reflected no effusion, joint line pain, 
or instability.  

The veteran then underwent a VA physical examination in 
October 1998.  He complained of soreness, pain and tenderness 
in the right knee joint.  Range of motion of the right knee 
joint was full, and without joint line pain.  McMurray's 
testing was negative.  The right knee joint was stable to 
medial, lateral, and anteroposterior testing.  Patellofemoral 
syndrome was diagnosed.  Similar findings were noted during a 
VA orthopedic examination conducted in February 1999.  

The foregoing represents the only evidence of record 
regarding the current status of the disability at issue.  Of 
note is that there is no evidence of recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, DC 5257.  
Moreover, the veteran has full range of motion of the right 
knee joint.  Absent either recurrent subluxation or 


lateral instability, or some loss of range of motion in that 
joint, a compensable evaluation is not warranted.  See 
38 C.F.R. §§ 4.31, 4.71a, DC 5256 through 5262.

VI.  Extraschedular Considerations

Notwithstanding the above, ratings in excess of those 
currently assigned for the disabilities at issue may be 
granted if it is demonstrated that any of these disabilities 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization so as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2002).  There is no 
indication that any of the disabilities at issue has required 
frequent periods of hospitalization since the veteran's 
discharge from military service.  Nor is there any indication 
that any of these disabilities has markedly interfered with 
his employment.  It should be noted here that the provisions 
of 38 C.F.R. Part 4 (2002) reflect percentage rating that 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  Generally, the degrees of disabilities 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate to the severity of the various grades of 
disability.  See 38 C.F.R. § 4.1 (2002).  Absent evidence of 
either marked interference with employment or frequent 
periods of hospitalization for any of these disabilities, 
there is no basis to conclude that they are more serious than 
that contemplated by the aforementioned schedular provisions.  
Thus, the failure of the RO to submit the case for 
consideration by the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, was not 
unreasonable in this case.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

Finally, the Board finds, as to all material issues, that the 
evidence is not evenly balanced and that the doctrine of 
resolving doubt in the veteran's favor is not for application 
except in the instance regarding his right shoulder 
disability.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence and material of 
record; the benefit of the doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).  


ORDER

Service connection for chronic bronchitis is denied.  

An initial rating of 30 percent, but not more, for right 
shoulder impingement syndrome is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

An initial rating in excess of 20 percent for left shoulder 
impingement syndrome is denied.  

An initial rating in excess of 10 percent for migraine 
headaches is denied.

An initial (compensable) rating for patellofemoral syndrome 
of the right knee is denied.  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals





